
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.2



SECOND LEASE MODIFICATION AGREEMENT


        SECOND LEASE MODIFICATION AGREEMENT (hereinafter called this
"Agreement") dated as of the 31st day of July, 2003 between BFP ONE LIBERTY
PLAZA CO. LLC, having an office c/o Brookfield Financial Properties, Inc., One
Liberty Plaza, 165 Broadway, New York, New York 10006 (hereinafter called
"Landlord"), and ARCH INSURANCE COMPANY, a Missouri corporation, having an
office at One Liberty Plaza, 165 Broadway, New York, New York 10006 (hereinafter
called "Tenant").


W I T N E S S E T H:


        WHEREAS:

        A.    Landlord and Tenant have heretofore entered into a certain lease
dated September 26, 2002, as amended by a First Lease Modification Agreement
(hereinafter called the "First Modification") dated as of May 7, 2003 (such
lease, as the same has been and may hereafter be further amended, being
hereinafter called the "Lease"), with respect to the entire rentable area of the
fifty-third (53rd) floor and storage space located on the concourse level of the
Building (hereinafter called the "Premises"), in the building known as One
Liberty Plaza, 165 Broadway, New York, New York (hereinafter called the
"Building") for a term expiring on September 30, 2012, or on such earlier date
upon which said term may expire or be terminated pursuant to any conditions of
limitation or other provisions of the Lease or pursuant to law; and

--------------------------------------------------------------------------------

        B.    Pursuant to that certain Agreement of Sublease dated as of
December 15, 1999 (hereinafter called the "Prime Sublease") between
Generali-U.S. Branch (successor-in-interest to Generali Insurance Company of
Trieste & Venice), a New York domiciled insurance company (hereinafter called
"Prime Sublandlord"), as landlord, and Folksamerica Reinsurance Company
(hereinafter called "Prime Subtenant"), as tenant, Prime Sublandlord leased to
Prime Subtenant a portion of the twenty-ninth (29th) floor of the Building as
shown on the plan annexed to the Prime Sublease as Exhibit A (hereinafter called
the "Sublet Premises"), for a term scheduled to expire on December 30, 2009; and

        C.    Prime Subtenant then entered into a certain Sub-Sublease Agreement
dated as of December 31, 2002 (hereinafter called the "Sub-Sublease Agreement")
with Tenant, as sub-subtenant, whereby Tenant subleased from Prime Subtenant the
entire Sublet Premises for a term scheduled to expire on December 29, 2009; and

        D.    Concurrently herewith (x) Prime Subtenant and Tenant are entering
into a surrender agreement (hereinafter called the "Sub-Sublease Surrender
Agreement") whereby Tenant shall surrender the Sublet Premises to Prime
Subtenant effective as of 11:57 P.M. on July 31, 2003 (herein called the
"Surrender Date") and the Sub-Sublease shall terminate on the Surrender Date,
and (y) Prime Sublandlord and Prime Subtenant are entering into a surrender
agreement (hereinafter called the "Prime Sublease Surrender Agreement") whereby
Prime Subtenant shall surrender the Sublet Premises to Prime Sublandlord
effective as of 11:58 P.M. on the Surrender Date and the Prime Sublease shall
terminate on the Surrender Date; and

2

--------------------------------------------------------------------------------

        E.    Landlord and Tenant hereby desire to modify the Lease to provide
for the extension of the term thereof and the inclusion therein of additional
space located on the seventeenth (17th) floor of the Building, upon and subject
to the terms and conditions hereinafter more particularly set forth.

        NOW, THEREFORE, in consideration of the premises and mutual covenants
hereinafter contained, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

        1.    DEFINED TERMS.    All capitalized terms contained in this
Agreement and not otherwise defined herein shall, for purposes hereof, have the
same meanings ascribed to them in the Lease.

        2.    EXTENSION OF TERM.    The term of the Lease is hereby extended so
that the Lease shall expire at 11:59 p.m. on January 31, 2014 (hereinafter
called the "New Expiration Date"), or on such earlier date upon which said term
may expire or be terminated pursuant to any conditions of limitation or other
provisions of the Lease or pursuant to law. Landlord and Tenant hereby agree
that (i) the extension of the term of the Lease effected hereby shall be on all
of the same terms and conditions set forth therein with respect to the Premises
originally demised to Tenant (i.e., the Premises exclusive of the "17th Floor
Added Space", as such term is hereinafter defined in Paragraph 3 below),
including that the Fixed Rent and Tax Payments and Operating Payments payable by
Tenant (on an annualized basis) during the last year of the original lease term
shall remain in effect, and (ii) the provisions of Article 36 of the Lease

3

--------------------------------------------------------------------------------

(Extension of Term) shall remain in effect and shall apply to the Premises
(inclusive of the 17th Floor Added Space).

        3.    ADDED SPACE.    Effective as of August 1, 2003 (hereinafter called
the "Added Space Date"), and for the remainder of the term of the Lease (as
extended pursuant to Paragraph 2 above), there shall be added to and included in
the Premises the following additional space in the Building, to wit:

The entire seventeenth (17th) floor of the Building, substantially as shown
hatched on the floor plan annexed hereto as "Exhibit A," comprised of 18,041
rentable square feet (hereinafter called "Added Space A") and 24,159 rentable
square feet (hereinafter called "Added Space B"; Added Space A and Added Space B
are sometimes hereinafter collectively referred to as the "17th Floor Added
Space"), it being acknowledged and agreed by Landlord and Tenant that the
portions of the 17th Floor Added Space so designated as "Added Space A" and
"Added Space B" are not separately demised and that such portions are so
designated for purposes of describing the economic terms applicable to each such
portion of the 17th Floor Added Space pursuant to paragraphs 4 and 5 hereof
only.

Landlord does hereby lease to Tenant and Tenant does hereby hire from Landlord
the 17th Floor Added Space subject and subordinate to all superior leases and
superior mortgages as provided in the Lease and upon and subject to all the
covenants, agreements, terms and conditions of the Lease as supplemented by this
Agreement (other than Section 38.05 of the Lease and Paragraphs 4, 5, 6 and 8 of
the First Modification).

        4.    LEASE MODIFICATION.    Effective during the period commencing on
the Added Space Date and ending on the New Expiration Date, the Lease shall be
modified as follows:

4

--------------------------------------------------------------------------------

        (a)   During the period beginning on the Added Space Date and ending on
the New Expiration Date, the Fixed Rent payable pursuant to Section 1.04(a) of
the Lease (as modified by Paragraph 3(a) of the First Modification) shall be
increased on account of the inclusion of the 17th Floor Added Space by the
following amounts during the following periods:

        (i)    ONE MILLION ONE HUNDRED EIGHTY-EIGHT THOUSAND THIRTY-ONE AND
00/100 ($1,188,031.00) DOLLARS per annum [or $99,002.58 per month], during the
period beginning on the Added Space Date and ending on the last day of the month
preceding the month in which occurs the fifth (5th) anniversary of the Added
Space Date (calculated on an annual basis at the rate of $23 per rentable square
foot [or $414,943] with respect to Added Space A and at the rate of $32 per
rentable square foot [or $773,088] with respect to Added Space B, respectively);

        (ii)   ONE MILLION TWO HUNDRED EIGHTY-FOUR THOUSAND SIX HUNDRED SIXTY
SEVEN AND 00/100 ($1,284,667.00) DOLLARS per annum [or $107,055.58 per month],
during the period beginning on the first day of the month in which occurs the
fifth (5th) anniversary of the Added Space Date and ending on December 31, 2009
(calculated on an annual basis at the rate of $23 per rentable square foot [or
$414,943] with respect to Added Space A and at the rate of $36 per rentable
square foot [or $869,724] with respect to Added Space B, respectively); and

        (iii)  ONE MILLION FIVE HUNDRED NINETEEN THOUSAND TWO HUNDRED AND 00/100
($1,519,200.00) DOLLARS per annum [or $126,600.00 per month], during the period
beginning on January 1, 2010 and ending on the New Expiration Date (calculated
on an annual basis at the rate of $36 per rentable square foot with respect to
the entire 17th Floor Added Space).

        (b)   With respect to the Additional Charges payable pursuant to
Article 3 of the Lease (hereinafter called the "Basic Escalation Payments") with
respect to the Premises, there shall be computed, in addition to the Basic
Escalation Payments, escalation payments with respect to increases on account of
Taxes and Operating Expenses attributable to the 17th Floor Added Space.
Additional Charges with respect to Taxes and Operating Expenses with respect to
the 17th Floor Added Space shall be

5

--------------------------------------------------------------------------------

computed in the same manner as adjustments of rent with respect to Taxes and
Operating Expenses for the purpose of the Basic Escalation Payments, except that
for the purpose of such computations with respect to the 17th Floor Added Space:

        (i)    The "Base Operating Amount", as such term is defined in
Section 3.01(a) of the Lease, shall mean the Operating Expenses incurred for the
Operating Year commencing on January 1, 2004;

        (ii)   The "Base Tax Amount", as such term is defined in Section 3.01(b)
of the Lease (as modified by Paragraph 3(c)(i) of the First Modification), shall
mean the sum of the Taxes for the Tax Year commencing on July 1, 2003 and ending
on June 30, 2004, as finally determined; and

        (iii)  "Tenant's Share", as such term is defined in Section 3.01(i) of
the Lease (as modified by Paragraph 3(c)(ii) of the First Modification), shall
mean: (X) 0.8354 (0.8354%) percent with respect to Added Space A, and (Y) 1.1186
(1.1186%) percent with respect to Added Space B, respectively.

        Notwithstanding anything to the contrary contained in the foregoing, the
base years set forth in clauses (i) and (ii) above shall not apply with respect
to Added Space A during the period beginning on the Added Space Date and ending
on December 31, 2009, and during such period the following base years shall
apply with respect to Added Space A only:

        (i)    The "Base Operating Amount", as such term is defined in
Section 3.01(a) of the Lease, shall mean the Operating Expenses incurred for the
Operating Year commencing on January 1, 2003; and

        (ii)   The "Base Tax Amount", as such term is defined in Section 3.01(b)
of the Lease (as modified by Paragraph 3(c)(i) of the First Modification), shall
mean one-half of the sum of (x) the Taxes for the Tax Year commencing on July 1,
2002 and (y) the Taxes for the Tax Year commencing on July 1, 2003, both as
finally determined.

        (c)   Electrical service shall be supplied to the 17th Floor Added Space
on a submetered basis in accordance with the terms and provisions of Article 14
of the Lease (except that for purposes hereof, Section 14.08 of the Lease shall
be modified [as it

6

--------------------------------------------------------------------------------

applies to the 17th Floor Added Space only] by deleting the words "seven
(7) watts" set forth in line 2 of the first (1st) sentence and in line 3 of the
second (2nd) sentence, respectively, and substituting the words "six
(6) watts"), and Tenant agrees to purchase from Landlord or from a meter company
designated by Landlord all electricity consumed, used or to be used in the 17th
Floor Added Space in accordance with Article 14.

        5.    ADDED SPACE RENT ABATEMENT.    Notwithstanding the foregoing
provisions of subparagraph 4(a) above, provided that Tenant is not then in
default, after notice and the expiration of any applicable cure periods, under
any of the terms, provisions or conditions of the Lease (as modified hereby),
the increase in the Fixed Rent payable hereunder with respect to Added Space B
only shall be abated during the period (hereinafter called the "Added Space B
Abatement Period") commencing on the Added Space Date and ending on January 31,
2004; provided that Tenant shall pay the Additional Charges with respect to
Added Space B during the Added Space B Abatement Period, including, without
limitation, the Additional Charges attributable to Tenant's consumption of
electricity in Added Space B pursuant to subparagraph 4(c) above. The day which
immediately follows the last day of the Added Space B Abatement Period is
hereinafter referred to as the "Added Space B Rent Commencement Date".

        6.    CONDITION OF ADDED SPACE/LANDLORD'S WORK/TENANT'S EARLY ACCESS
RIGHTS.    Tenant agrees to accept the 17th Floor Added Space in the condition
and state of repair in which it exists as of the date hereof and understands and
agrees that Landlord is not required to perform any work, supply any materials,
incur any expense or provide any allowance or contribution in connection with
preparing the 17th

7

--------------------------------------------------------------------------------

Floor Added Space for Tenant's occupancy, except that (a) Landlord shall,
promptly after the date upon which this Agreement has been executed by both
Landlord and Tenant and a fully-executed counterpart thereof has been delivered
to Tenant, provide Tenant with an ACP-5 certificate from the New York City
Building's Department with respect to the 17th Floor Added Space, and
(b) Landlord shall, within thirty (30) days after election by either Landlord or
Tenant by notice to the other, at Landlord's sole expense, enclose with
sheetrock the existing internal stairway which connects the sixteenth (16th) and
seventeenth (17th) floors of the Building (hereinafter called the "Existing
Stairway"; such enclosure of the Existing Stairway and any and all related work
necessary to comply with any applicable New York State and New York City
building and fire codes being hereinafter called the "Stairway Enclosure Work").
Tenant shall cooperate, and shall cause its employees, agents and contractors to
cooperate, with Landlord and its contractors in connection with the performance
of the Stairway Enclosure Work. Tenant hereby acknowledges that the Stairway
Enclosure Work may be performed at the same time that Tenant and its contractors
are performing portions of Tenant's Added Space Work in the 17th Floor Added
Space, and that Tenant may be inconvenienced and disturbed during the
performance of the Stairway Enclosure Work, and Tenant agrees that Landlord
shall have no liability to Tenant, nor shall Tenant be entitled to any
diminution or abatement of rent or other compensation or allowance for
diminution of rental value, nor shall the Lease or any of the obligations of
Tenant be affected or reduced, as a result of any claimed interference with the
performance of Tenant's Added Space Work or with Tenant's business during the
performance by Landlord of the Stairway Enclosure Work pursuant to this
Paragraph 6. Landlord agrees that it shall use

8

--------------------------------------------------------------------------------

reasonable efforts to cause the Stairway Enclosure Work to be performed in a
manner so as to minimize interference with the performance of Tenant's Added
Space Work and/or the operation by Tenant of its business in the 17th Floor
Added Space, provided that Landlord shall not be required to perform such work
on an overtime or premium-pay basis. Subject to any applicable provisions of the
Lease, Tenant shall have the right to enter the 17th Floor Added Space prior to
the Added Space Date solely for the purposes of (x) allowing its contractors to
install Tenant's telecommunications cabling and wiring, (y) performing cleaning
in the 17th Floor Added Space (provided that Tenant shall retain Landlord's
cleaning contractor to perform such cleaning) and (z) patching and tacking down
damaged portions of carpeting in the 17th Floor Added Space that might otherwise
pose a safety hazard to occupants of same (and not for the purpose of performing
Tenant's Added Space Work or conducting Tenant's business therein, or for the
use or occupancy thereof by Tenant's employees, agents or contractors except as
aforesaid, or for any other purpose), provided that, in connection therewith,
Tenant shall cooperate, and cause its contractors to cooperate, with Landlord
and its contractors in connection with the performance of the Stairway Enclosure
Work. Tenant hereby acknowledges and agrees that in no event shall Tenant or
anyone claiming by, through or under Tenant, or any of their employees, agents
or contractors, use the Existing Stairway to gain access to the sixteenth (16th)
floor or otherwise use any portion of the sixteenth (16th) floor for any purpose
whatsoever.

        7.    TENANT'S ADDED SPACE WORK/WORK ALLOWANCE.    

        (a)   Tenant hereby covenants and agrees that Tenant shall, at Tenant's
sole cost and expense, and in a good and workmanlike manner, make and complete
the work

9

--------------------------------------------------------------------------------

and installations in the 17th Floor Added Space (hereinafter called "Tenant's
Added Space Work") in accordance with the provisions set forth in Articles 11
and 38 of the Lease (other than the provisions of subparagraph 38.05 thereof),
except that for purposes hereof, all references therein to the terms "Tenant's
Work" and "Premises" shall be deemed to mean Tenant's Added Space Work and the
17th Floor Added Space, respectively.

        (b)   (1) In connection with the performance of Tenant's Added Space
Work, Landlord shall allow Tenant a work allowance in the aggregate amount of
$603,975.00 (hereinafter called the "Added Space Work Credit"), which Added
Space Work Credit shall be applied solely against the cost and expense of the
actual construction work to be performed by Tenant in connection with Tenant's
Added Space Work to prepare the 17th Floor Added Space for Tenant's occupancy;
provided that Tenant may use a portion of the Added Space Work Credit in the
amount of up to $120,000.00 for design consultants, architect's and engineering
fees incurred by Tenant in connection with the performance of Tenant's Added
Space Work. In the event that the cost and expense of Tenant's Added Space Work
shall exceed the amount of the Added Space Work Credit, Tenant shall be entirely
responsible for such excess. If Tenant does not use all or any part of the Added
Space Work Credit, then the Added Space Work Credit shall be reduced
accordingly. Notwithstanding anything to the contrary contained in the
foregoing, Landlord hereby agrees that Tenant may apply the Added Space Work
Credit to pay for the cost of construction work to be performed by Tenant in any
portion of the Premises including Tenant's existing space located on the
fifty-third (53rd) floor of the Building, as well as toward the cost of the work
to be performed by Tenant in the

10

--------------------------------------------------------------------------------

17th Floor Added Space, provided that if Tenant so elects to apply the Added
Space Work Credit to pay for the cost of construction work in other portion(s)
of the Premises, the provisions of paragraph 7(a) hereof shall apply in
connection with the performance of such construction work and the provisions of
this paragraph 7(b) (other than this sentence) shall apply in connection with
the Added Space Work Credit and the disbursement thereof as though the
references in this paragraph 7 to "Tenant's Added Space Work" and the "17th
Floor Added Space" were references to Tenant's construction work performed in
the 17th Floor Added Space or elsewhere in the Premises and to the portion(s) of
the Premises in which such construction work is performed, respectively.

        (2)   Provided that Tenant is not in default of any of the terms and
conditions of the Lease, the Added Space Work Credit shall be payable by
Landlord to Tenant in installments as Tenant's Added Space Work progresses, but
in no event more frequently than monthly. Tenant shall deliver to Landlord a
written request for disbursement (each called a "Tenant Requisition"), which
shall be accompanied by: (1) paid invoices from the contractors and
subcontractors performing the portion of Tenant's Added Space Work referenced in
such Tenant Requisition, (2) a certificate signed by Tenant's architect and an
officer of Tenant certifying that the portions of Tenant's Added Space Work
represented by the aforesaid invoices and referenced in such Tenant Requisition
has been satisfactorily completed in accordance with the Tenant's final plan
with respect to Tenant's Added Space Work, as approved by Landlord, and
(3) partial lien waivers (in recordable form and form satisfactory to Landlord)
from the contractors, subcontractors and all materialmen who shall have
performed any such work releasing Tenant from all liability for the same.
Landlord shall be permitted to retain from each

11

--------------------------------------------------------------------------------

disbursement an amount equal to five (5%) percent of the amount requested to be
disbursed by Tenant. The aggregate amount of the retainages shall be paid by
Landlord to Tenant upon completion of Tenant's Added Space Work and upon receipt
from Tenant of (i) a certificate signed by Tenant's architect and an officer of
Tenant certifying that Tenant's Added Space Work has been satisfactorily
completed in accordance with Tenant's final plan, (ii) final "as-built" drawings
as required pursuant to Section 11.08 of the Lease, and all sign-offs,
inspection certificates and any permits required to be issued by the New York
City Building Department, Fire Department and by any other governmental entities
having jurisdiction thereover with respect to the 17th Floor Added Space, and
(iii) a general release from all contractors and subcontractors performing
Tenant's Added Space Work releasing Landlord and Tenant from all liability for
any Tenant's Added Space Work.

        (3)   At any and all times during the progress of Tenant's Added Space
Work, representatives of Landlord shall have the right of access to the 17th
Floor Added Space and inspection thereof and Landlord shall have the right to
withhold payment of any portion of the Added Space Work Credit representing the
reasonably estimated cost of any such work not being performed in a manner
reasonably satisfactory to Landlord; provided, however, that Landlord shall
incur no liability, obligation or responsibility to Tenant or any third party by
reason of such access and inspection.

        (4)   The Added Space Work Credit is being given for the benefit of
Tenant only. No third party shall be permitted to make any claims against
Landlord or Tenant with respect to any portion of the Added Space Work Credit.

12

--------------------------------------------------------------------------------

        8.    TEMPORARY SPACE.    Tenant shall have the right to occupy
temporarily the portion of the Building located on the twenty-ninth (29th) floor
as shown on Exhibit B annexed hereto (hereinafter called the "Temporary Space"),
which constitutes the Sublet Premises which Tenant is currently occupying
pursuant to the Sub-Sublease Agreement, for the period (hereinafter called the
"Temporary Space Period") commencing on August 1, 2003 (herein called the
"Temporary Space Commencement Date") and ending at 11:59 p.m. on October 31,
2003 (hereinafter called the "Temporary Space Surrender Date"), subject to the
terms and conditions herein set forth.

        (a)   Tenant's use and occupancy of the Temporary Space shall be subject
to all of the same terms and conditions as its use and occupancy of the Premises
except that:

        (i)    Tenant acknowledges that it has been occupying the Temporary
Space pursuant to the Sub-Sublease Agreement and that it agrees to accept the
Temporary Space in its present "as is" condition on the Temporary Space
Commencement Date, without requiring any alterations, improvements, repairs or
decorations to be made by Landlord or at Landlord's expense, and Tenant agrees
that it enters into this Agreement without any representations or warranties by
Landlord, its employees, agents, representatives or servants or any other person
as to the condition of the Temporary Space or the appurtenances thereof, or any
improvements therein or thereon, or any other matters pertinent thereto.

        (ii)   There shall be no charge to Tenant for the use and occupancy of
the Temporary Space during the Temporary Space Period, except that Tenant shall
pay

13

--------------------------------------------------------------------------------

for all utilities and services provided to the Temporary Space during the
Temporary Space Period in accordance with the provisions of the Lease. Tenant
hereby agrees that time shall be of the essence with respect to Tenant's
obligation to vacate and surrender possession of the Temporary Space on or prior
to the Temporary Space Surrender Date.

        (b)   Upon the Temporary Space Surrender Date, Tenant shall surrender
and vacate the Temporary Space and shall remove therefrom in accordance with the
provisions of the Lease, including without limitation Article 12 and
Section 21.01 thereof. In the event that Tenant shall not vacate the Temporary
Space and surrender the same to Landlord in the condition required under the
Lease on or prior to the Temporary Space Surrender Date, then, without limiting
Landlord's rights and remedies on account thereof, Landlord and Tenant hereby
agree that Tenant's occupancy of the Temporary Space after the expiration of the
Temporary Space Period shall be under a month-to-month tenancy commencing on the
first day after the expiration of the Temporary Space Period, which tenancy
shall be upon all of the terms set forth in the Lease (as amended by this
Agreement) except Tenant shall pay to Landlord, as Additional Charges under the
Lease, on the first day of each month of such holdover period, as an agreed upon
rent for the use and occupancy of the Temporary Space (and not as a penalty of
any sort), (x) during the period from November 1, 2003 through November 30,
2003, an amount equal to $48,109.33 per month (or $1,603.64 per diem), plus all
Additional Charges payable by Tenant under the Lease for Tenant's use and
occupancy of the Temporary Space (such as utilities and services provided to the
Temporary Space), and (y) thereafter, if Tenant shall continue to remain in the
Temporary Space beyond November 30, 2003, an amount equal to $96,218.67 per
month (or $3,207.29 per diem) plus all Additional Charges payable by

14

--------------------------------------------------------------------------------

Tenant under the Lease for Tenant's use and occupancy of the Temporary Space
(such as utilities and services provided to the Temporary Space); provided,
however, the provisions of this sentence shall not be deemed to create any right
on the part of Tenant to remain in occupancy of the Temporary Space after the
expiration or earlier termination of the Temporary Space Period. Notwithstanding
the foregoing, provided that Tenant is not then in default, after notice and the
expiration of any applicable cure periods, under any of the terms, provisions or
conditions of the Lease (as modified hereby), the $48,109.33 per month charge
payable by Tenant for its use and occupancy of the Temporary Space pursuant to
clause (x) of the preceding sentence shall be abated during the period (if any)
commencing on November 1, 2003 and ending on the earlier to occur of
(A) November 30, 2003 and (B) the date upon which Landlord gives Tenant notice
that it has entered into a lease with a third party covering the Temporary
Space. In the event that Tenant shall remain in occupancy of the Temporary Space
for a period of more than six (6) months after the Temporary Space Commencement
Date (i.e., beyond January 31, 2004), Tenant shall continue to pay the same
agreed upon rent as was payable by Tenant with respect to the Temporary Space
during the month of January 2004, and Landlord may commence and prosecute a
holdover or summary eviction proceeding against Tenant to obtain possession of
the Temporary Space pursuant to Article 34 of the Lease, including, without
limitation, the provisions of Section 34.01(c) thereof, and Tenant acknowledges
and agrees that the acceptance of any rent paid by Tenant pursuant to this
Paragraph 8(b) shall not preclude Landlord from commencing and prosecuting any
such proceeding, nor shall the same be deemed to be an "agreement

15

--------------------------------------------------------------------------------

expressly providing otherwise" within the meaning of Section 232-c of the Real
Property Law of the State of New York.

        9.    EXISTING STAIRWAY.    In the event that Landlord shall hereafter
enter into a lease with a third party tenant covering the sixteenth (16th) floor
of the Building (or the portion thereof where the Existing Stairway connects to
the sixteenth (16th) floor), Landlord shall, at its sole expense, remove the
Existing Stairway and shall reslab the floor slab openings on the 16th and 17th
floors in connection therewith and perform any and all related work necessary to
comply with any applicable New York State and New York City building and fire
codes (herein called the "Stairway Removal Work"), which work shall be performed
in compliance with all applicable laws, and in any such event, Tenant shall
cooperate, and shall cause its employees and agents to cooperate, with Landlord
and its contractors in connection with the performance of such work. Tenant
hereby acknowledges and agrees that Tenant may be inconvenienced and disturbed
during the performance of the Stairway Removal Work and Tenant agrees that
Landlord shall have no liability to Tenant, nor shall Tenant be entitled to any
diminution or abatement of rent or other compensation or allowance for
diminution of rental value, nor shall the Lease or any of the obligations of
Tenant be affected or reduced, as a result of any claimed interference with
Tenant's business during the performance by Landlord of the Stairway Removal
Work pursuant to this Paragraph 9. Landlord agrees that it shall use reasonable
efforts to cause the Stairway Removal Work to be performed in a manner so as to
minimize interference with the operation by Tenant of its business in the 17th
Floor Added Space, provided that Landlord shall not be required to perform such
work on an overtime or premium-pay basis.

16

--------------------------------------------------------------------------------

        10.    BROKER.    Landlord and Tenant each covenant, warrant and
represent that no broker or agent except Insignia/ESG, Inc. (hereinafter called
the "Broker") was instrumental in bringing about or consummating this Agreement
and that neither had any conversations or negotiations with any broker or agent
except the Broker concerning the leasing of the 17th Floor Added Space. Tenant
agrees to indemnify and hold harmless Landlord against and from any claims for
any brokerage commissions and all costs, expenses and liabilities in connection
therewith, including, without limitation, reasonable attorneys' fees and
expenses, arising out of any conversations or negotiations had by Tenant with
any broker or agent other than the Broker with respect to this Agreement.
Landlord agrees to indemnify and hold harmless Tenant against and from any
claims for any brokerage commissions and all costs, expenses and liabilities in
connection therewith, including, without limitation, reasonable attorneys' fees
and expenses, arising out of conversations or negotiations had by Landlord with
any broker or agent other than the Broker with respect to this Agreement.

        11.    RATIFICATION OF LEASE TERMS.    Except as modified by this
Agreement, the Lease and all of the covenants, agreements, terms and conditions
thereof shall remain in full force and effect and are hereby in all respects
ratified and confirmed.

        12.    BINDING EFFECT.    The covenants, agreements, terms, provisions
and conditions contained in this Agreement shall be binding upon and enure to
the benefit of the parties hereto and their respective successors and, except as
otherwise provided in the Lease, their respective assigns.

17

--------------------------------------------------------------------------------

        13.    WRITTEN MODIFICATIONS.    This Agreement may not be changed or
terminated orally but only by an agreement in writing signed by the party
against whom enforcement of any waiver, change, modification, termination or
discharge is sought.

        14.    GOVERNING LAW.    This Agreement shall be governed by and
interpreted in accordance with the laws of the State of New York.

        15.    COUNTERPARTS.    This Agreement may be executed in any number of
counterparts, each of which shall, when executed, be deemed to be an original
and all of which shall be deemed to be one and the same instrument.

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the day and year first above written.

    BFP ONE LIBERTY PLAZA CO. LLC, Landlord
 
 
By:
/s/  JEREMIAH B. LARKIN      

--------------------------------------------------------------------------------

Name: Jeremiah B. Larkin
Title: Senior Vice President, Director of Leasing
 
 
ARCH INSURANCE COMPANY, a Missouri corporation, Tenant
 
 
By:
/s/  MARK D. LYONS      

--------------------------------------------------------------------------------

Name: Mark D. Lyons
Title: Executive Vice President

18

--------------------------------------------------------------------------------


ACKNOWLEDGEMENTS


STATE OF NEW YORK   )             )   ss.:     COUNTY OF NEW YORK   )        

        On the      day of              in the year 2003, before me, the
undersigned, a Notary Public in and for said state, personally appeared
                        , personally known to me or proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s) is (are) subscribed to
the within instrument and acknowledged to me that he/she/they executed the same
in his/her/their capacity(ies), and that by his/her/their signature(s) on the
instrument, the person(s) or the entity upon behalf of which the person(s)
acted, executed the instrument.

           

--------------------------------------------------------------------------------

Notary Public
STATE OF                        
 
)
 
 
 
      )   ss.:     COUNTY OF                           )        

        On the      day of              in the year 2003, before me, the
undersigned, a Notary Public in and for said state, personally appeared
                        , personally known to me or proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s) is (are) subscribed to
the within instrument and acknowledged to me that he/she/they executed the same
in his/her/their capacity(ies), and that by his/her/their signature(s) on the
instrument, the person(s) or the entity upon behalf of which the person(s)
acted, executed the instrument.

           

--------------------------------------------------------------------------------

Notary Public


19

--------------------------------------------------------------------------------

EXHIBIT A
FLOOR PLAN OF 17TH FLOOR ADDED SPACE

--------------------------------------------------------------------------------

EXHIBIT B
FLOOR PLAN OF 29TH FLOOR TEMPORARY SPACE

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.2



SECOND LEASE MODIFICATION AGREEMENT
W I T N E S S E T H
ACKNOWLEDGEMENTS
